--------------------------------------------------------------------------------

Ex 10.2
 
THIRD SUPPLEMENT TO INDENTURE
 
 
THIRD SUPPLEMENT TO INDENTURE (this “Supplement”) dated as of February 12, 2010,
by and among SILVERLEAF FINANCE IV, LLC a Delaware limited liability company
(the “Issuer”), UBS REAL ESTATE SECURITIES INC., a Delaware corporation, as
noteholder (the “Noteholder”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as trustee (the “Trustee”).
 
Reference is made to the Indenture, dated as of March 2, 2006, by and among the
Issuer, the Noteholder, and the Trustee, pursuant to which the Silverleaf
Finance IV, LLC Variable Funding Note (the “Note”) was issued and the Issuer
pledged certain Collateral to the Trustee to secure the payment of the Note (as
supplemented hereby, the "Indenture").  Capitalized terms used in this
Supplement have the meanings given such terms in the Indenture, as supplemented
hereby, except as provided otherwise herein.
 
The Issuer has requested that the Indenture be amended pursuant to Section
9.1(b) thereof, as set forth below.
 
1.
Amendments.

 
(a)           The second paragraph of Section 2.11 of the Indenture is hereby
deleted in its entirety and replaced with the following:
 
“On each Business Day prior to the Facility Termination Date that is a Funding
Date, and upon the satisfaction of all conditions precedent to (a) the funding
of an Advance and (b) the purchase of Receivables and Other Conveyed Property,
in each case as set forth in Section 2.1(b) of the Sale and Servicing Agreement,
and Section 6.02 and Section 6.03 (and with respect to the first Advance after
February 12, 2010, Section 6.04) of the Note Purchase Agreement, the Issuer
shall be entitled to borrow additional funds pursuant to an Advance on such
Funding Date in an aggregate principal amount equal to the Advance Amount with
respect to such Funding Date. Each request by the Issuer for an Advance shall be
deemed to be a certification by the Issuer as to the satisfaction of the
conditions specified in the immediately preceding sentence.”
 
(b)           Section 3.9 of the Indenture is hereby deleted in its entirety and
replaced as follows:
 
“Section 3.9   Quarterly Statement as to Compliance. So long as the Note is
Outstanding, the Issuer will deliver to the Trustee and the Noteholder on or
before February 28, 2010 and thereafter on or before the last day of each
calendar quarter, an Officer's Certificate, dated as of the last day of the
immediately preceding calendar quarter (or, in the case of the first such
certificate, December 31, 2009), stating as to the Authorized Officer signing
such Officer's Certificate that:

 
1

--------------------------------------------------------------------------------

 

(i) using their best efforts, a review of the activities of the Issuer during
the preceding calendar quarter (or, in the case of the first such certificate,
the preceding year) and of performance under this Indenture has been made under
such Authorized Officer's supervision; and
 
(ii) to the best of such Authorized Officer's knowledge, based on such best
efforts review, the Issuer has complied with all conditions and covenants under
this Indenture throughout such calendar quarter (or, in the case of the first
such certificate, throughout such year) and no event has occurred and is
continuing which is, or after notice or lapse of time or both would become, an
Event of Default, or, if there has been a default in the compliance of any such
condition or covenant, specifying each such default known to such Authorized
Officer and the nature and status thereof.”
 
(c)           Article III of the Indenture is hereby amended by inserting the
following after Section 3.27 thereof:
 
“Section 3.28  Independent Director  The Issuer shall at all times have at least
one Independent Director (as defined in the Limited Liability Company
Agreement).  Neither Silverleaf nor the Issuer shall remove any Person serving
as an Independent Director nor shall Silverleaf or the Issuer appoint any Person
to serve as an Independent Director except, in either case, in accordance with
the provisions of the Limited Liability Company Agreement and with the prior
written consent of the Noteholder, which may be granted or withheld in its sole
and absolute discretion.”
 
(d)           Section 5.1(xv) of the Indenture is hereby deleted in its entirety
and replaced with the following:
 
“(xv)  the Three Month Rolling Average of Delinquency Ratios exceeds 9.0%;”
 
(e)           Section 5.1(xviii) of the Indenture is hereby deleted in its
entirety and replaced with the following:
 
“(xviii)  a Three Month Rolling Average of Serviced Receivables Default Ratios
Event shall occur;”
 
2.             Conditions Precedent.  The Issuer hereby states that the
following conditions precedent to this Supplement have been fulfilled pursuant
to Section 9.1(b) of the Indenture:
 
(a)           Issuer Order.  An Issuer Order authorizing the Trustee to enter
into this Supplement has been duly executed by the Issuer and presented to the
Trustee.
 
(b)           Notice to the Rating Agency.  Prior written notice of this
Supplement has been provided to the Rating Agency.
 
3.             Effective Date.  Pursuant to Section 9.4 of the Indenture, upon
execution by the Issuer, the Noteholder and the Trustee, this Supplement shall
become effective and be a part of the Indenture for all purposes as though
executed with the Indenture and effective as of the date hereof.

 
2

--------------------------------------------------------------------------------

 

4.             Reaffirmation and Ratification of Existing Agreements, Etc.  The
Issuer: (i) reaffirms and ratifies all the obligations to the Trustee and the
Noteholder, in respect of the Indenture, as hereby amended, and the other Basic
Documents, and (ii) agrees that the Indenture, as amended hereby, and the other
Basic Documents shall remain in full force and effect, enforceable against the
Issuer in accordance with their terms.
 
5.             Miscellaneous.
 
(a)           This Supplement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
(b)           This Supplement shall be deemed to be a contract made under the
laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
 
(c)           The headings of the several sections of this Supplement are for
convenience only and shall not affect the construction hereof.
 
(d)           This Supplement shall be deemed to be a Basic Document under the
Indenture and the other Basic Documents.
 
(e)           The Noteholder shall not, by any act, delay, omission or
otherwise, whether prior to, on, or after the date hereof, be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of the
Noteholder.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by the Noteholder of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which the Noteholder would otherwise have
on any future occasion, whether similar in kind or otherwise.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Supplement has been duly executed and delivered as of
the date first above written.
 
 

 
SILVERLEAF FINANCE IV, LLC
             
By:
S/ HARRY J. WHITE, JR.
 
Title:
Chief Financial Officer
             
UBS REAL ESTATE SECURITIES INC., as Noteholder
             
By:
/S/ COLIN BENNETT
 
Title:
Executive Director
       
By:
/S/ MARK SHERIDAN
 
Title:
Executive Director
             
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Trustee
             
By:
/S/ SUE DIGNAN
 
Title:
Vice President


 
4

--------------------------------------------------------------------------------